Citation Nr: 0902919	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-40 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the 
service-connected obstructive sleep apnea.  

2.  Entitlement to a total disability rating based on 
individual employability due to service-connected disability 
(TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1983 to May 1987.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the RO 
in Cleveland, Ohio, which, in pertinent part, denied an 
increased rating in excess of 50 percent for obstructive 
sleep apnea and the claim for to a TDIU rating.  



FINDINGS OF FACT

1.  The service-connected obstructive sleep apnea is shown to 
require the use of a continuous airway pressure (CPAP) 
machine; it has not resulted in chronic respiratory failure 
with carbon dioxide retention or cor pulmonale, or required a 
tracheostomy.  

2.  The service-connected disabilities are not shown to 
preclude the veteran obtaining and retaining substantially 
gainful employment consistent with his education and 
occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
50 percent for the service-connected obstructive sleep apnea 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.97 including Diagnostic Code 6847 (2008).  

2.  The criteria for the assignment of a TDIU rating are not 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in September 2004, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
an increased rating and a TDIU rating.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

There was a timing deficiency in that the March 2006 letter 
was sent after the initial adjudication of the claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claims are being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the veteran of a meaningful 
opportunity to participate in the adjudication of the 
claims.  See McDonough Power Equip. v. Greenwood, 464 U.S. 
548, 553 (1984).   

The Board observes that this case is also affected by 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
decision, the Court found that, at a minimum, adequate VCAA 
notice in increased rating cases requires: (1) that VA notify 
the claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The issues currently before the Board include the matter of 
an increased rating for the service-connected obstructive 
sleep apnea.  The September 2004 letter told the veteran that 
to substantiate his claim he should submit evidence showing 
that the disability had worsened.  

The relevant rating criteria, as outlined hereinbelow, 
provide for disability ratings not based on specific 
measurements or test results.  In addition, the veteran has 
been specifically notified by the March 2006 Dingess 
notification letter that evidence demonstrating the effect 
his disabilities have had on his employment would aid in 
substantiating his claim.   

While the veteran has not been notified that evidence 
demonstrating the effect of his disability on his daily life 
would aid in substantiating his claim, the Board does not 
find any procedural defect constitutes prejudicial error in 
this case.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007)  

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).  

The Board finds that the lack of notice regarding the effect 
of the veteran's disability on his daily life does not 
constitute prejudicial error in this case because of evidence 
of actual knowledge on the part of the veteran and other 
documentation in the claims file reflecting such notification 
that a reasonable person could be expected to understand what 
was needed to substantiate the claim(s).  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  
Vazquez-Flore, 22 Vet. App. 37 at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  

The veteran demonstrated actual knowledge of the need for 
evidence of the impact of his disabilities on daily life by 
his comments to the December 2003 and June 2006 VA examiners 
when he described the impact of his sleep apnea on his 
activities of daily living.  

As the veteran manifested actual knowledge of the relevance 
of evidence showing the effect of his disability on his daily 
life, there was no prejudice from the absence of complete 
notice on the first and third elements of Vazquez-Flores 
notice.  

Additionally, the September 2004 letter provided notice on 
the fourth element of Vazquez-Flores notice by providing 
examples of evidence the veteran could submit or ask VA to 
assist in obtaining.  


The Duty to Assist

VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in response 
to his claims.

For these reasons, the Board finds that VA has complied with 
the VCAA's notification and assistance requirements.  The 
appeal is thus ready to be considered on the merits.  


Increased Rating Claim

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2008).  


Analysis

Service connection for obstructive sleep apnea was granted in 
a May 2004 rating decision with an initial rating of 50 
percent assigned, effective on September 19, 2002.  The 
veteran's claim for an increase was received in September 
2004.  

The veteran's sleep apnea is currently rated as 50 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6847.  The 
assignment of a 50 percent rating requires the use of a 
breathing assistance device such as a CPAP machine, and a 100 
percent rating is warranted when there is chronic respiratory 
failure with carbon dioxide retention or cor pulmonale, or if 
a tracheostomy is required.  

Upon VA examination in December 2003, the veteran was 
diagnosed with sleep apnea and reported using a CPAP machine.  
His sleep apnea was found to have no effect on his usual 
occupation or daily activities.  

The records of outpatient treatment from a VA Medical Center 
(VAMC) show that in March 2004 the veteran complained of 
having trouble adjusting to the CPAP pressure, and while he 
tried to wear the mask each night, he ended up removing it.  
A sleep study indicated mild sleep apnea and the veteran was 
told to continue using his CPAP machine.  In April 2004, he 
underwent a nasolaryngoscopy based on complaints of nasal 
obstruction and difficulty using his CPAP machine.  

Similarly, during an October 2004 VA examination in 
connection with his service-connected residuals of a nasal 
fracture, the veteran reported that he was unable to use his 
CPAP machine regularly since his breathing had worsened 
following a septorhinoplasty in November 2003.  

The veteran was provided a VA examination in June 2006 to 
determine the severity of his sleep apnea.  He reported not 
sleeping well or using use his CPAP machine as it was missing 
a part and he tended to remove the mask at night.  He did not 
require any medication for his sleep apnea and his only 
treatment was his CPAP machine.  He had no physical 
limitation due to his respiratory disorder.  

The diagnosis was that of sleep apnea and the examiner found 
that the veteran's condition was unchanged since his previous 
examination.  There was no objective evidence that the 
veteran's sleep apnea precluded either physical or sedentary 
employment.  

The Board finds that a rating in excess of 50 percent for the 
veteran's obstructive sleep apnea is not warranted.  The 
record is wholly negative for evidence of chronic respiratory 
failure with carbon dioxide retention, cor pulmonale, or a 
tracheostomy.  While the veteran has complained that he could 
not use his CPAP machine due to interference with his 
service-connected residuals of a nasal fracture, the Board 
notes that he has been prescribed no other treatment or 
medication for his sleep apnea.  

In addition, the veteran's sleep apnea was characterized as 
mild following a March 2004 sleep study.  There is also no 
indication that his sleep apnea had any effect on his 
employment or daily activities.  

Finally, the veteran's only treatment for his sleep apnea, 
that is, the use of a CPAP machine, is contemplated by the 
currently assigned 50 percent evaluation.  Therefore, an 
increased rating is not warranted for the veteran's 
obstructive sleep apnea and the claim is denied.  

The Board has considered whether there is any other basis for 
granting an increased rating, but has found none.  In 
particular, the Board finds that the preponderance of the 
evidence is against the claim.  


Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2008).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria 
found in the rating schedule for that disability.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Board finds that the rating criteria contemplate the 
veteran's disabilities.  The veteran's obstructive sleep 
apnea is manifested by symptoms such as fatigue, difficulty 
sleeping, and the use of a CPAP machine.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the 
veteran's disabilities and referral for consideration of 
extraschedular rating is not warranted.  


TDIU

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

The veteran's claim for a TDIU rating was received in 
September 2004.  He is currently service-connected for 
obstructive sleep apnea, rated as 50 percent disabling, and 
residuals of a nose fracture, rated as 10 percent disabling.  
As the veteran's disabilities affect a single body system, 
i.e. his respiratory system, they meet the percentage 
requirements of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU rating on a schedular basis.  

While the veteran satisfies the threshold criteria for a TDIU 
rating under 38 C.F.R. § 4.16(a), the record simply does not 
establish that his service-connected disabilities have 
rendered him unemployable.  

The veteran has stated that he is unemployable due to sleep 
apnea.  In a VA Form 21-8940 received in September 2004, the 
veteran indicated that he last worked in 1993 when he was 
employed as a chef.  He last applied for employment in 2001 
as a salesperson.  

The medical evidence of record contains no indication that 
the veteran is unemployable due to his service-connected 
obstructive sleep apnea or residuals of a nasal fracture.  
The June 2006 VA examiner specifically found that there was 
no objective evidence that the veteran's sleep apnea 
precluded either physical or sedentary employment, and the 
December 2003 VA examiner concluded that the veteran's sleep 
apnea had no effect on his employment or daily activities.  

While the record contains no objective evidence that the 
veteran is unemployable due to his service-connected 
disabilities, it does establish that he is not able to work 
due to his nonservice-connected psychiatric disabilities.  

In this regard, the Board notes that the December 2003 VA 
psychiatric examiner diagnosed post traumatic stress disorder 
(PTSD), bipolar disorder, major depressive disorder and 
cocaine abuse, and found that the veteran's psychosocial 
stressors were extreme.  A GAF score of 45, consistent with 
serious impairment in employment, was assigned.  In addition, 
the December 2003 orthopedic VA examiner noted that the 
veteran was totally disabled due to his psychiatric 
disabilities.  

The record therefore establishes that the veteran is 
unemployable due to his nonservice-connected psychiatric 
disabilities.  There is no objective evidence of 
unemployability due to his service-connected sleep apnea and 
nasal fracture residuals.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.  



ORDER

An increased rating in excess of 50 percent for the service-
connected obstructive sleep apnea is denied.  

An increased rate of compensation based on TDIU is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


